COOK, Judge
(dissenting):
We seem to have come to the point where the trial judge’s failure to dot every “i” and cross every “t” of the increasingly complicated trial procedure the Court is fashioning constitutes reversible error. I cannot accept that as principle, especially as this part of the present procedure is designed to assure an appellate court there are no secret “understandings” in connection with a pretrial agreement to plead guilty. This record leaves me convinced beyond a reasonable doubt that the error, if any, did not prejudice the accused. I would, therefore, affirm the decision of the Court of Military Review.